Exhibit 10

ACCORD AND SATISFACTION AGREEMENT

 

 

This Accord and Satisfaction Agreement (this “Agreement”) is made on February
21, 2011, between Robert Betty and Feng Brown, individuals with an address at
308 National Road, Exton, Pennsylvania, 19341 (“Creditors”) and ComCam
International, Inc., a Delaware corporation with offices located at 1140
McDermott Drive, West Chester, Pennsylvania, 19380 (“Debtor”).

 

SECTION ONE: ACKNOWLEDGEMENT OF EXISTING OBLIGATION

 

On December 30, 2009, Debtor entered into a Share Purchase Agreement (the “Share
Purchase”) with the Creditors and Pinnacle Integrated Systems, Inc.
(“Pinnacle”). Pursuant to the Share Purchase and the Secured Promissory Note
(the “Note”) dated December 30, 2009, between the Creditors and Debtor, the
parties acknowledge that Debtor is at present indebted to the Creditors in the
sum of eight hundred and fifty five thousand, two hundred and eight dollars, and
thirty seven cents ($855,208.37), including accrued interest. Pursuant to the
Security Agreement (the “Security”) dated December 30, 2009, between the
Creditors and Debtor, the collateral to the Note was recorded with the State of
Pennsylvania pursuant to a UCC filing #2009123006909 and the State of Delaware
#2009 4179534, covering all of the ownership and assets of Pinnacle, each to be
released on full satisfaction of the terms and conditions of the Note.

 

SECTION TWO: AGREEMENT FOR DIFFERENT METHOD OF PAYMENT

 

Debtor and the Creditors desire and agree to provide for the payment of the
above-stated indebtedness in accordance with terms and provisions different
from, and in substitution of, the terms and obligations of Agreement and the
Note.

 

SECTION THREE: CONSIDERATION

 

In consideration of the mutual promises contained in this Agreement, Debtor and
the Creditors agree as follows:

 

a.                   Method of Payment: Debtor agrees to pay to the Creditors
and the Creditors agree to accept from Debtor, in full satisfaction of
$855,208.37, constituting the indebtedness described in Section One, above, two
hundred and fifty thousand dollars ($250,000) and eight hundred thousand
(800,000) shares of debtor’s common stock, valued at $0.50 per share, as full
consideration for the debt owed to the Creditors as described in Section One,
above.

b.                  Satisfaction: On execution of this Agreement and Debtor’s
board of directors’ resolution authorizing the payment of $250,000 and the
issuance of 800,000 shares of Debtor’s common stock to the Creditors provided
for in Section Three (a), above, the original indebtedness of Debtor to the
Creditors, as described in Section One, above, will be forever cancelled and
discharged, and Debtor will immediately and forever release the said UCC
filings, as described in Section One, above.

 

In witness whereof, the parties have executed this Agreement on the date first
mentioned above.

ComCam International, Inc.

 Robert Betty

Feng Brown

 

 

 

 

 

 

/s/ Don Gilbreath

/s/ Robert Betty

/s/ Feng Brown

By: Don Gilbreath

 

 

Its: chief executive officer

 

 

 

 

--------------------------------------------------------------------------------

 